[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR COUNSEL FEES.
This is a motion for counsel fees filed by the defendant's pro-bono attorney.
Section 46b-62 of the Conn. Gen. Stat. gives the court the right to order either parent to pay the reasonable attorney's fee of the other in accordance with their respective financial abilities and the criteria set forth in section 46b-82. Section 46b-62 specifically includes any proceeding seeking relief under section46-1, and since 46-1 (8) includes ". . . and other proceedings to determine the custody and visitation of children;" this action, which was brought under 46b-59 by the plaintiff grandparents seeking visitation, is governed by section 46-62. CT Page 1686
The defendant's attorney represented her pro-bono, and is seeking an attorney's fee strictly for his own benefit, so the court's decision in this motion will have no effect on the defendant.
Since Attorney Renzullo's claim is based on legal services rendered during the pendency of the action and prior to its withdrawal, the court has continuing jurisdiction to determine this claim. The court has restored this case to the active docket by assigning the instant motion for a hearing, and by hearing it with both counsel and the parties present. See Matey v. Waterbury,24 Conn. App. 93, 97 (1991).
Conn. Gen. Stat. 46b-62 and 46b-82 are applicable to private counsel and nonprofit counsel. See Benavides v. Benavides, 11 Conn. App. 150, 155 (1987).
The court will award an attorney's fee to the defendant's attorney, subject to the requirements of Conn. Gen. Stat. 46b-62. The plaintiffs are ordered to provide Attorney Renzullo with up-to-date financial affidavits; if the parties are not then able to resolve this matter, Attorney Renzullo may request the court to assign this motion for an evidentiary hearing.
RICHARD A. WALSH